—Order, Family Court, Bronx County (Marjory D. Fields, J.), entered on or about March 31, 1992, reinstating fact-finding and dispositional orders entered against respondent in 1988 due to his willful failure to comply with the prior order of September 16, 1991 directing certain disclosure within 20 days, unanimously affirmed, without costs. Leave to appeal to this Court granted sua sponte.
Inasmuch as the 1988 fact-finding and dispositional orders entered on respondent’s default were vacated in the September 16, 1991 order, and a new fact-finding hearing scheduled, based upon respondent’s claim that he had conclusive medical evidence that he could not have committed the sexual abuse with which he was charged, it was not an abuse of discretion for Family Court to reinstate the 1988 orders, and, in effect, withdraw the September 16, 1991 order when, six months later, respondent had not yet disclosed such evidence in compliance with the direction in that order to do so within 20 days. Family Court’s finding that such failure to disclose was willful has ample support in the record. To the extent respondent’s brief raises issues concerning orders issued prior to that on appeal, those issues are not properly before this Court, no appeals having been taken from the earlier orders, and in any event those issues are for the most part academic given that *450relief reopening the fact-finding hearing was ultimately granted. Concur — Milonas, J. P., Ellerin, Asch, Kassal and Rubin, JJ.